                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                              WESTERN DMSION
                                No. 5:19-CR-308-D


UNITEDSTATESOFA1v.IBRICA,              )
                                       )
                 v.                     )                     ORDER
                                       )
ANA DUARTE-PINEDA,                     )
                                       )
                        Defendant.     )


       On June 22, 2021, Ana Duarte-Pineda ("Duarte-Pineda" or "defendant'') filed a motion for

hardship credit for hard time served. See [D.E. 122]. Defendant appealed this court's judgment

[D.E. 110], and the appeal remains pending. In light of defendant's pending appeal, the court

DISMISSES defendant's motion for hardship credit for hard time served [D.E. 122]. See,~

Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982) (per curiam); United States v.

Sanders, No. 1: 17-CR-29-HAB, 2020 WL 3268492, at* 1 (N.D. Ind. June 17, 2020) (unpublished);

United States v. Watts, No. CR 16-104, 2020 WL 3036545, at *2 (M.D. La. June 5, 2020)

(unpublished); United States v. Belton, No. 5:18-CR-113-FL-1, 2020 U.S. Dist. LEXIS 75837, at

*2 (E.D.N.C. Apr. 29, 2020) (unpublished).

       SO ORDERED. This ..1_ day of September, 2021.



                                                    £1ms%.cz.D~Vffil m
                                                    United States District Judge




          Case 5:19-cr-00308-D Document 132 Filed 09/07/21 Page 1 of 1
